Per Ouriam.

The petition for rehearing is granted. Argument will be had on June 30, 1960, at 9:00 A.M.
Counsel are directed to file briefs on the following questions:
(1) Under the facts presented in this case, and without consideration of R.L.H. 1955, Chapter 219, can appellee be allowed an attorney’s fee?
(2) If so, does such allowance constitute taxation of “costs” within the meaning of the first sentence of R.L.H. 1955, § 219-23?
Norman K. Ghung for respondent-appellant, City and County of Honolulu.
Robert M. Rothwell for petitioner-appellee.
The Opening Brief shall be filed within 20 days, the Answering Brief within 35 days and the Reply Brief within 40 days from the date hereof.